—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Flug, J.), entered December 20, 2001, which, *584upon an order of the same court, dated October 17, 2001, inter alia, denying her motion for leave to amend the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court did not err in, inter alia, denying the plaintiffs motion for leave to amend the complaint to allege a cause of action sounding in negligence, as no such claim was set forth in the plaintiffs notice of claim (see Linden v President & Directors of Chase Manhattan Bank, 299 AD2d 216 [2002], lv denied 99 NY2d 509 [2003]; Mazzilli v City of New York, 154 AD2d 355 [1989]). Florio, J.P., S. Miller, Adams and Rivera, JJ., concur.